[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO DISMISS
The court construes the pleadings filed by the defendant as a motion to dismiss.
The theory of the defendant's motion is that she cannot be held personally liable, and that the plaintiff is barred by the prior small claims decision.
Whether or not the plaintiff may be held personally liable will depend on the facts presented at trial. The plaintiff's complaint states a cause of action and the defendant has not raised grounds which would end the proceedings at this point.
Similarly, the issue of res judicata (based on the small claims decision) is not properly raised at this stage of the proceeding. It must be raised as a special defense. Ziska v. Water Pollution Control Authority, 195 Conn. 682, 687 (1985). In addition, there are questions regarding the extent of the res judicata effect of the small claims action.
The motion and "argument" filed by the defendant are denied.
BY THE COURT:
Gordon, J.